DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2020/0118938) in view of Song et al. (U.S. Publication No. 2022/0020735), further in view of Liu (U.S. Publication No. 2021/0384134).
Regarding claim 1, Wang teaches a semiconductor package comprising:
a first redistribution structure (Fig. 17A, RDL 130) comprising a first redistribution pattern (Fig. 117A);
a first semiconductor chip (40) on the first redistribution structure (Fig. 17A), the first semiconductor chip comprising a semiconductor substrate (Fig. 17A, unlabeled, but inherent that a chip has a wafer/substrate), a first back end of line (BEOL) structure (see Fig. 17A, unlabeled interconnect pattern on bottom side) on a first surface of the semiconductor substrate and comprising a first interconnect pattern;
a molding layer (123) on the first redistribution structure and covering a sidewall of the first semiconductor chip (Fig. 17A);
a second redistribution structure (160) on the first semiconductor chip and the molding layer; and
a conductive post (151/153) passing through the molding layer and electrically connecting the first redistribution pattern to the second redistribution pattern (Fig. 17A), wherein a footprint of the second BEOL structure is the same as a footprint of the first semiconductor chip and smaller than a footprint of the second redistribution structure (Fig. 17A, chip is smaller than second RDL).
Wang does not teach a second BEOL structure on a second surface of the semiconductor substrate and comprising a second interconnect pattern, and the second redistribution structure comprising a second redistribution pattern electrically connected to the second interconnect pattern of the second BEOL structure, wherein a footprint of the second BEOL is the same as a footprint of the chip.  
However, Song teaches another chip which as a first BEOL interconnect (Fig. 4B, logic interconnect 430), and a second BEOL interconnect (power distribution interconnect 450), being the same size as the chip, Fig. 4B).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the chip 40 of Wang could have been replaced by the chip of Song because Song’s chip allows for a combination of logic die and PDN into one chip package, and Wang teaches that chip 40 is a logic chip, therefore the overall package size could be decreased due to removing the need for external PDN circuitry.
Wang in view of Song does not specifically teach that the top RDL is connected to the top BEOL.  However, Liu teaches another package in which chips having an upper and lower BEOL (Fig. 13) have the bottom connected to a bottom RDL, and a top connected to a top RDL (Fig. 13).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the top BEOL of Wang in view of Song could have been connected to the top RDL because the entire purpose of the top BEOL is to create connection points for external connections.
 
Regarding claim 3, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the second BEOL structure further comprises a power plane (PDN 450, it is inherent that a PDN receives a power signal) configured to receive a driving voltage and a ground plane configured to receive a ground voltage (PDN 450, it is inherent that a PDN receives a ground signal).

Regarding claim 12, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the molding layer extends along a sidewall of the second BEOL structure, a sidewall of the semiconductor substrate, and a sidewall of the first BEOL structure (see Wang Fig. 17A and Song Fig. 4B).

Regarding claim 13, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the second redistribution structure further comprises an antenna pattern configured to transmit and receive a radio signal, and
the second BEOL structure further comprises an electrically grounded reflective pattern between the semiconductor substrate and the antenna pattern.

Regarding claim 21, Wang teaches a semiconductor package comprising:
a first redistribution structure (Fig. 17A, RDL 130) comprising a plurality of stacked first interlayer insulating layers (paragraph [0032]), a first conductive line pattern on at least one of an upper or lower surface of the plurality of first interlayer insulating layers (paragraph [0032]), and
a first conductive via (paragraph [0032]) pattern connected to the first conductive line pattern and passing through at least one of the plurality of first interlayer insulating layers;
a first semiconductor chip (40) on the first redistribution structure, the first semiconductor chip comprising a semiconductor substrate (inherent that a chip has a semiconductor substrate/wafer), a first back end of line (BEOL) structure (see Fig. 17A, unlabeled interconnect structure on bottom) on a first surface of the semiconductor substrate and comprising a first interconnect pattern (Fig. 17A), and
a chip connection bump (115, Fig. 15) between the first semiconductor chip and the first redistribution structure;
a molding layer (123) on the first redistribution structure and covering a sidewall of the first semiconductor chip (Fig. 17A); and
a second redistribution structure (160) on the first semiconductor chip and the molding layer, the second redistribution structure comprising
a plurality of stacked second interlayer insulating layers (paragraph [0064] and [0032]), a second conductive line pattern (paragraph [0064] and [0032]) on at least one of an upper or lower surface of the plurality of second interlayer insulating layers, and
a second conductive via  (paragraph [0064] and [0032]) pattern connected to the second conductive line pattern and passing through at least one of the plurality of second interlayer insulating layers, and
Wang does not specifically teach a second BEOL structure on a second surface of the semiconductor substrate and comprising a second interconnect pattern; a width of a footprint of the second BEOL structure in a first direction parallel to the second surface of the semiconductor substrate is the same as a width of a footprint of the first semiconductor chip in the first direction, and the width of the footprint of the second BEOL structure in the first direction is less than a width of a footprint of the second redistribution structure in the first direction.  
However, Song teaches another chip which as a first BEOL interconnect (Fig. 4B, logic interconnect 430), and a second BEOL interconnect (power distribution interconnect 450), being the same size as the chip, and smaller than the RDL (Fig. 4B).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the chip 40 of Wang could have been replaced by the chip of Song because Song’s chip allows for a combination of logic die and PDN into one chip package, and Wang teaches that chip 40 is a logic chip, therefore the overall package size could be decreased due to removing the need for external PDN circuitry.

Regarding claim 22, Wang in view of Song and Liu teaches the semiconductor package of claim 21, wherein the first conductive via pattern has a tapered shape with a horizontal width gradually decreasing toward the first surface of the semiconductor substrate (see Fig. 17A), and
the second conductive via pattern has a tapered shape with a horizontal width gradually decreasing toward the second surface of the semiconductor substrate (see Fig. 17A, paragraph [0064]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Song and Liu, further in view of Melville et al. (U.S. Publication No. 2018/0053743)
Regarding claim 2, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the first semiconductor chip further comprises a through electrode passing through the semiconductor substrate and electrically connecting the first interconnect pattern to the second interconnect pattern.
However, Melville teaches another chip having a top and bottom BEOL structure (Fig. 6, top BEOL 140, bottom BEOL 130) with a TSV (160) through the chip.  
It would have been obvious to a person of skill in the art at the time of the effective priority date that a TSV could have been included because it would have allowed for connections between the top and bottom BEOLs, which is often necessary with a PDN and logic die.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Song and Liu, further in view of Jolly et al. (U.S. Patent No. 5,269,880)
Regarding claim 15, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the first BEOL structure comprises a plurality of stacked first interlayer insulating layers (see Song Fig. 4B), a first conductive line pattern on at least one of an upper or lower surface of the plurality of first interlayer insulating layers (Song Fig. 4B), and a first conductive via pattern connected to the first conductive line pattern and passing through at least one of the plurality of first interlayer insulating layers (Fig. 4B), the second BEOL structure comprises a plurality of stacked second interlayer insulating layers (Fig. 4B), a second conductive line pattern on at least one of an upper or lower surface of the plurality of second interlayer insulating layers (Fig 4B), and a second conductive via pattern connected to the second conductive line pattern and passing through at least one of the plurality of second interlayer insulating layers (Fig. 4B).
Wang in view of Song does not specifically teach the first conductive via pattern has a tapered shape with a horizontal width gradually decreasing toward the first surface of the semiconductor substrate, and the second conductive via pattern has a tapered shape with a horizontal width gradually decreasing toward the second surface of the semiconductor substrate.
However, Jolly teaches the use of tapered via holes for chip interconnects (Col. 9, lines 29-35).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the via holes could have been tapered towards the substrate because the interconnect layers are built from the substrate out (see Song Fig. 5G-J), and tapering of via holes is extremely common to aid in easier filling of the holes and avoid air gaps in the via.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 16-20, the prior art, alone or in combination, fails to teach or suggest a second BEOL structure on a second surface of the semiconductor substrate, the second BEOL structure comprising a second interconnect pattern and a first antenna pattern configured to transmit and receive a radio signal.

Claims 4-11, 14 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art, alone or in combination, fails to teach or suggest wherein the power plane is configured to receive the driving voltage through a first electrical path, the first electrical path including a first external connection terminal attached to the first redistribution structure, the first redistribution pattern of the first redistribution structure, the conductive post, the second redistribution pattern of the second redistribution structure, and the second interconnect pattern of the second BEOL structure, and the ground plane is configured to receive the ground voltage through a second electrical path, the second electrical path including a second external connection terminal attached to the first redistribution structure, the first redistribution pattern of the first redistribution structure, the conductive post, the second redistribution pattern of the second redistribution structure, and the second interconnect pattern of the second BEOL structure
Regarding claims 5-11, the prior art, alone or in combination, fails to teach or suggest wherein the second BEOL structure further comprises a first antenna pattern configured to transmit and receive a radio signal.
Regarding claim 14, the prior art, alone or in combination, fails to teach or suggest the first semiconductor chip comprises a radio-frequency integrated circuit (RFIC).
Regarding claims 23-25, the prior art, alone or in combination, fails to teach or suggest wherein the second BEOL structure further comprises a first antenna pattern in a region smaller than an area of the second surface of the semiconductor substrate, and the first antenna pattern is configured to transmit and receive a radio signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/MONICA D HARRISON/Primary Examiner, Art Unit 2815